Title: To John Adams from Bidé de Chavagnes, 28 July 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       a bord du bien aimé dans la rade du ferol ce 28 juillet 1780
      
      Occupé de vous, de mrs. Dena, taxter, de vos chers enfants et de tout cequi vous interesse par continuation, je suis bien aise D’avoir lhonneur de vous demander des nouvelles de vos santés qui m’interessent bien fort, et de vous donner des miennes auxquelles vous avez la bonté de vous interesser. Je me suis toujours assez bien porté depuis notre depart de brest du 13 de ce mois. Après une belle navigation de 8 jours nous sommes arrives comme par un miracle au ferol, car l’armée angloise qui sest divisée dans notre golphe profite des bons vents de la saison pour se porter partout. Elle a fait relacher un de nos vaisseaux a 3 ponts a st andero, et depuis 8 jours que nous sommes icy les vigies ont eus connoissance de 22 vaisseaux sur finistere dabord et depuis 2 jours sur ortegal. Le vaisseau ou je suis etant le plus mauvais marcheur de tous nos vaisseaux il est bien heureux de leurs avoir echappées. Nous avons eu de la brume et cotoyés plus de 20 lieues de la coste despagne. Nous sommes icy nombreuse compagnie reunis, 3 vaisseaux francois, 2 espagnols un 3e. qui se prepare 4 fregattes, et un convoy de 60 batiments marchands dont la sortie et l’arrivée surtout seroint bien interessantes pour nos colonies, mais risquer cela dans ce moment seroit je crois bien perilleux. Nous avons envoyés une fregatte a la decouverte de ces mrs. mais quoyquelle marche bien, je crains bien fort pour elle. Nous aurions grand besoin dun bon coup de vent du Sud ouest, ou bien de la visite de notre armée de cadix sur cette coste. Car je ne scay pas trop d icy a la fin D’aout comment nous ferons pour nous tirer du ferol et passer le cap de finistere une flotte comme cellecy occupe 4 ou 5 lieües de terrain. Il est difficile de n estre pas vu quand on est attendu et veillés par de petits batiments qui viennent icy jusqu’a lentrée. Comme ils marchent bien ils se moquent de nous. Jay deja bien renouvellés mes connoissances au ferol. Jay peur dy rester assez de temps pour my bien ennuyer cequi m arrive deja, mais je mange et couche toujours a bord. Le pays, et vous le scavez bien et moy aussi est trop cher. Mrs. le commandant du ferol, les consuls de la corogne et d’icy se portent bien et mont bien demandés de vos nouvelles. Nous etions destinés pour aller a cadix. Si vous vouliez my avanturer une lettre et my donner vos commissions cela me flatteroit beaucoup. Nous n’avons icy pour le present aucunes nouvelles interessantes. Il y fait de si grandes chaleurs que je suis tout en eau en vous ecrivant. Je vous souhaite bien de la santé ainsi qu’a tous nos chers alliés de votre famille et autres. Continuez moy vos souvenirs et amitiés, ne doutez point des sentiments sinceres du respectueux attachement avec lequel jay l honneur d estre pour la vie Mon cher monsieur Votre tres humble et tres obeissant serviteur
      
       Bidé de chavagnes capne. des vaux. du roy de france
      
      
       Si vous voyez monsieur de sartines je vous prierois de luy offrir mon profond respect.
      
     